Loring, J.
The ground on which the landlord in the original action claimed to be entitled to interest on the rent due was not that the rent was due on a fixed day, but that he had made a demand for the payment of it on January 1, 1905.
The amount due for rent on the day the demand was made was thus conceded to be $52. It was not paid then. The amount due for rent one year after the day of demand was such sum as is the equivalent of $52 on January 1, 1905. The sum due for rent on January 1, 1906, is due for rent and for rent only as much as that due on January 1,1905. It is larger in amount because the rent was not paid when it should have been paid.
This is true although it is said that the interest in such a ease is allowed as damages for the detention of the principal, and although in such a case it must be alleged in the declaration that a demand has been made. Ordway v. Colcord, 14 Allen, 59. Pierce v. Charter Oak Ins. Co. 138 Mass. 151.
It follows that the judgment and the whole of it was a judgment for necessaries within R L. c. 168, § 80.

Writ to issue.